UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7430



TYSHONE L. CROSSON,

                                              Plaintiff - Appellant,

          versus


DAVE SANE, PI Manager,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:06-cv-01710-PMD)


Submitted:   February 22, 2007            Decided:   March 1, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyshone L. Crosson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tyshone L. Crosson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.       The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Crosson that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Crosson failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Crosson has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -